Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 10, 2016

The Court of Appeals hereby passes the following order:

A17A0375. ROBINSON v. THE STATE.

      The appeal in this case was docketed on September 23, 2016. Appellant’s
counsel subsequently filed a Suggestion of Death, showing that Appellant passed
away on September 26, 2016. Appellant’s death rendered his appeal moot. Dorsey v.
State, 272 Ga. 283 (528 SE2d 257) (2000); Grogan v. State, 248 Ga. 312 (283 SE2d
899) (1981); Buttrum v. State, 248 Ga. 306 (283 SE2d 899) (1981). Accordingly, this
appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           11/10/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.